DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The manner in which applicant has chosen to define their openings is indefinite.  This amounts to referencing an object that is variable; MPEP 2173.05(b).  First, it is emphasized that neither a laser nor a handpiece are required by the claims; the claims require only a tip/end-cap FOR guiding a hand-held laser; see MPEP 2111.02.  Based on the fact that a laser, a handpiece, and therefore a laser spot exiting the handpiece, have never been defined/required by the claims any hypothetical laser, handpiece or spot size imaginable is covered by the claim scope.  This leads to indefinite issues, as the openings of the apparatus are defined by elements that are not required, i.e. variable.  For example, the first opening is configured to be detachably secured OVER an end of a handpiece of the laser.  Since this opening must go OVER the handpiece, the unknown size and shape of the handpiece makes the size/shape of this opening indefinite.  Clearly, a handpiece can be almost any size and any shape, which means the opening can also be any size and any shape.  Similarly, other openings in the apparatus are defined as being “at least as large as a diameter of a laser spot exiting the handpiece” and “larger than the diameter of the laser spot exiting the lower opening”.  However, a spot size of an unknown laser can literally be any diameter, as optics can create a laser beam as big or as little as desired.  Since no laser and therefore no spot size is defined in the claim, these openings can literally be any diameter.  Therefore, the scope of the claim is infinite in nature and indefinite. 
For examination purposes, it is emphasized that a laser, a handpiece and a spot size of a laser exiting the handpiece are not required.  Therefore, the claims merely require a hollow end cap having two openings (of any size/shape) at each end and a hollow conical frustum extending from one end the end cap; the frustum being tapered such that the opening adjacent to the end cap (upper opening) is smaller than the other opening (lower opening).    While the examiner has attempted to apply the closest prior art to applicant’s intended and disclosed invention, i.e. in the same field of endeavor with similar intended use, the examiner contends that the claims are broad enough to read on any number of structural elements; See prior art (especially the NPL) on the 892 and explained in the conclusion section to fully understand the breadth of the current claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,162,214 to Mueller et al.
Mueller discloses an apparatus (protective tip 34, Figs. 1A and 1C) for guiding a handheld laser during intra-oral photobiomodulation (intended use), the apparatus comprising: a hollow end cap (see annotated element 34, Fig. 1C below) having a longitudinal axis, a proximal end forming a first opening aligned with the longitudinal axis, and a distal end forming a second opening aligned with the axis, wherein the first opening is configured to be detachably secured over an end of a hand piece of the laser (“may be detachable with conventional snap-mount or screw mount mechanisms.” Col 6, lines 40-57.  As can be clearly seen in Figs. 1A and 1C, the protective tip 34 fits OVER the handpiece/shaft 30) and the second opening has a diameter at least as large as a diameter of a laser spot exiting the handpiece; and a hollow conical frustum (see annotated element 34, Fig. 1C below) extending from the distal end of the end cap and having a longitudinal axis aligned with the longitudinal axis of the end cap, the frustum comprising: an upper base adjacent to the distal end of the end cap and forming an upper opening having a diameter at least as large as the diameter of the laser spot exiting the hand piece; and a lower base spaced apart from the upper base and terminating at a lower opening having a diameter larger than the diameter of the upper opening and larger than a diameter of the laser spot exiting the lower opening, such that the lower base functions to maintain a predetermined separation distance between the laser exiting the hand piece and an intra-oral target of the laser (designed to contact the target/treatment area and maintain contact of the device on the target during treatment.  Also, when the tip is made from metal or plastic, i.e. non-yieldable material, the tip functions to maintain a predetermined separation distance between the laser exiting the handpiece and the target area, seen below as the space/gap between the distal end of laser device 60 and bottom of frustum, where the target is located; Col 6, lines 40-57).

    PNG
    media_image1.png
    625
    915
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Based on the breadth/indefiniteness of the claims, the examiner contends that these commonly known plumbing elements read on the claims:
Sealing Plug (Amazon)
Trap Adapters (Plumbing Supply)
Similarly, the following references either anticipate or render obvious the claimed invention:
US 10,369,049 to Chen et al. (Fig. 3A)
KR 101,855,214 to Kim et al (510, Figs. 1, 2 and 4-6)
US 2011/0208273 to Fortuna et al. (5A; Fig. 2)
US 2008/0065059 to Lukowiak et al. (7, Fig. 2)
US 2007/0255355 to Altshuler (Par 0050 regarding the skin-contacting surface)
US 2005/0080404 to Jones et al. (Fig. 1)
US 5,971,978 to Mukai (11, Fig. 2)
Lastly, the examiner wanted to make applicant aware of US 2021/0138260 to Park (Fig. 2, 60).  However, this reference does not qualify as prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792